Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Interview: (with Jonathan Kwok)
Examiner thanks Dr. Kwok to interview with Examiner to discuss this case (many Attorneys’ phone numbers are failed to work). The following is the result of the discussion regarding the election/restrictions.
Election/Restrictions
Applicant’s election without traverse of election of species in the reply filed on 5/10/21 is acknowledged. Therefore, Examiner will exam elected claims and specie.
Newly submitted claims 16-18 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: at least the limitations including cover, “permit flow of air” are not found in the elected embodiment.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 16-18 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. 

Claim Objections 
Claims 8 and dependent claims are objected to because of the following informalities:  
In claim 8, “attachment mechanism” are not found in the drawing. Further clarification is required. 
The Examiner respectfully requests that the Applicant(s) review all claims for any such similar issues.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations, discussed in the above claim objections (see above objection) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 8-13, 15 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2)  as being anticipated by Sobti (US 20130344917).
With regard claim 8, Sobti discloses A system (abstract; fig 1-32) comprising a server bezel (at least the device shown in fig 12, 1240; Examiner consider the device with processor, storage, software installed, network etc. as server bezel) comprising: an attachment mechanism (the mechanism allow the bezel to attach another server chassis); a housing (at least the housing 
With regard claim 9, Sobti further disclosed the backup power source further comprises a plurality of backup power sources (paragraph [62]-[66]).
With regard claim 10, Sobti further disclosed the backup power source further comprises a rechargeable battery (paragraph [62]-[66]).
With regard claim 11, Sobti further disclosed the server bezel includes an interconnect, and wherein the server chassis includes a corresponding interconnect to transfer power between the rechargeable battery and the server chassis via the interconnect and the corresponding interconnect (paragraph [73]-[77]).
With regard claim 12, Sobti further disclosed the interconnect and the corresponding interconnect comprise a wired interconnect, a wireless interconnect, or a combination thereof (paragraph [73]-[77]).
With regard claim 13, Sobti further disclosed the server bezel, the server chassis, or the combination thereof include a controller to cause the transfer of power between the server bezel and the server chassis (paragraph [62]-[66]).
With regard claim 15, Sobti further disclosed the housing includes a continuous face between the cavity of the server bezel and the server chassis (at least the continuous face between the server bezel and the server chassis shown in fig 12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sobti (US 20130344917) in view of and further in view of Examiner’s Official Notice (EON). 
With regard claim 14, the above discussed art further disclosed the controller includes to cause the transfer of: power from the server chassis to the server bezel to recharge the backup power source; or backup power from the backup power source to computing components included in the server chassis (paragraph [62]-[66]). 
The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for “instructions executable to cause the transfer of power”.
However, Examiner take official notice (EON) that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (instructions executable to cause the transfer of power) and modify to previous discussed structure. The motivation to modify the previous discussed structure with EON feature is to further improve the power management of the modified structure. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841